     BRUCE A. KILDAY, S.B. #66415
 1
       Email: bkilday@akk-law.com
 2   DERICK E. KONZ, S.B. #286902
       Email: dkonz@akk-law.com
 3   ANGELO, KILDAY & KILDUFF, LLP
     Attorneys at Law
 4
     601 University Avenue, Suite 150
 5   Sacramento, CA 95825
     Telephone: (916) 564-6100
 6   Telecopier: (916) 564-6263

 7   Attorneys for Defendant BRANDON “JACY” TATUM
 8
                                   UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
11   HUEDELL FREEMAN,                                  )   Case No.: 4:18-cv-07661-HSG
                                                       )
12                                   Plaintiff,        )   APPLICATION TO APPEAR BY
                                                       )   COURTCALL FOR FURTHER CASE
13
                             vs.                       )   MANAGEMENT CONFERENCE
14                                                     )
     CITY OF ROHNERT PARK, et al.,                     )   DATE:        9/10/19
15                                                     )   TIME:        2:00 p.m
                                     Defendants.       )   CRTRM:       2
16
                                                       )
17                                                     )   Hon. Haywood S. Gilliam, Jr.
                                                       )
18
19           Counsel for BRANDON “JACY” TATUM requests permission to participate

20   telephonically at the further Case Management Conference set for September 10, 2019 at 9:00 a.m.

21   in Courtroom 2. Defense counsel’s office is located in Sacramento, California. This proposal was

22   discussed with all parties and there is no objection.

23
       Dated: September 6, 2019                              ANGELO, KILDAY & KILDUFF, LLP
24
                                                                 /s/ Derick E. Konz
25
26                                                             By:______________________________
                                                               BRUCE A. KILDAY
27                                                             DERICK E. KONZ
                                                               Attorneys for Defendant BRANDON
28
                                                               “JACY” TATUM

     ______________________________________________________________________________
                                            1
       APPLICATION TO APPEAR BY COURTCALL FOR FURTHER CASE MANAGEMENT CONFERENCE
 1                                             ORDER
 2          Having read the application filed by counsel for BRANDON “JACY” TATUM, this
 3   Court grants permission that counsel for Defendant BRANDON “JACY” TATUM may
 4   appear telephonically on September 10, 2019 at 2:00 p.m. for the scheduled further Case
 5   Management Conference in Courtroom 2 in this matter. Counsel shall contact CourtCall at (866)
 6   582-6878 to make arrangements for the telephonic appearance.
     Dated: 9/9/2019                                   __________________________________
 7
                                                       JUDGE OF THE U.S. DISTRICT COURT
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ______________________________________________________________________________
                                            2
       APPLICATION TO APPEAR BY COURTCALL FOR FURTHER CASE MANAGEMENT CONFERENCE
